Citation Nr: 0505157	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury, secondary to a motor vehicle accident.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979 
and June 1982 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
that decision, the RO denied service connection for residuals 
of a chest injury secondary to a motor vehicle accident.  The 
RO also denied the veteran's petition to reopen his claim for 
service connection for a heart disorder.

A VA central office hearing was held before the undersigned 
Veterans Law Judge (VLJ) of the Board in December 2004.

The Board notes that the RO also denied the veteran's claims 
for service connection for hypertension, anxiety/depression, 
severe allergic reaction, and back and neck pain in a June 
2003 decision, and the veteran filed a November 2003 notice 
of disagreement (NOD) from this decision.  However, after the 
RO issued a January 2004 statement of the case (SOC) as to 
these claims, the veteran's July 2004 Substantive Appeal (VA 
Form 9) indicated that he only wanted to appeal the chest 
injury residual and heart disorder claims, and the Board will 
therefore not address the remaining issues.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) (allowing claimant 60 days to file 
formal appeal from date of mailing of SOC); 38 C.F.R. § 19.32 
(2004) (allowing agency of original jurisdiction to close 
case close appeal for failure to respond to SOC within 
allowable period).

The Board will decide the claim for service connection for 
residuals of a chest injury.  However, for the reasons 
explained below, the petition to reopen the claim for service 
connection for a heart disorder must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part regarding this claim.


FINDINGS OF FACT

1.  There is no evidence that the veteran has a current 
disorder in the form of residuals of a chest injury or 
otherwise, and the evidence reflects only that the veteran 
experiences intermittent chest pain without underlying 
disability being clinically established.

2.  Any chest injury sustained during service was acute and 
transitory and resolved without residual disability.


CONCLUSION OF LAW

The evidence of record reflects that residuals of a chest 
injury were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  The first thing the RO did after 
receiving the veteran's August 2001 claims was to send a 
September 2001 VCAA letter.  The RO did not take any 
adjudicative action until October 2002, when it issued its 
rating decision that the veteran appealed to the Board.  
Thus, in compliance with Pelegrini, the RO provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claims.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  GC opinion at 3.

These requirements were met in this case.  The RO's September 
2001 letter informed the veteran of the VCAA and its duties 
to notify and assist the veteran under that statute.  
Specifically, the RO informed the veteran what the evidence 
had to show in order to establish entitlement to service 
connection.  In addition, the letter indicated the 
information or evidence still needed from the veteran, the 
information or evidence the veteran was expected to provide, 
and the RO's duty to assist the veteran in obtaining this 
information or evidence.  The RO also wrote: "[T]ell us 
about any additional information or evidence that you want us 
to try to get for you," and to "send us the evidence we 
need as soon as possible."  Moreover, the RO included in its 
May 2003 SOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004), which explained VA's duties to 
notify and assist, including the respective responsibilities 
of the RO and veteran in obtaining evidence.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Pelegrini, including indicating to the veteran that he should 
provide any information or evidence in his possession 
pertaining to his claims.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations as to 
the veteran's claim for service connection for residuals of a 
chest injury.  The RO obtained the veteran's service medical 
records (SMRs) and the identified VA treatment records.  The 
RO also sent a request to the National Personnel Records 
Center (NPRC), asking for the line of duty report relating to 
in-service motor vehicle accident claimed as the source of 
the veteran's chest injury residuals, and was informed that 
the document requested was not matter of record.  As to the 
records of the Sentara General Hospital, the veteran in a 
September 2002 letter indicated that they had destroyed any 
records of his treatment there, and agreed to have VA decide 
his case without obtaining them.  See 38 C.F.R. § 3.159(c)(1) 
(2004).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations as to the veteran's claim for service connection 
for a heart disorder, and the Board will proceed to 
adjudicate that claim.  As explained below, however, a remand 
is necessary in order to fulfill the duty to assist the 
veteran with his petition to reopen the claim for service 
connection for a heart disorder.

During service, the veteran was in a car accident.  A March 
1983 treatment note diagnosed him with a cervical strain with 
back and head contusions.  It was noted that the veteran 
complained only of mild back pain, did not lose 
consciousness, and had no visual difficulties, numbness, or 
tingling in the extremities.  Several weeks later, in April 
1984, the veteran complained only of pain between the 
shoulder blades with heavy lifting.  At that time, the 
veteran was not in obvious distress, the range of motion of 
his upper body was within normal limits, an no muscle spasms, 
pain, edema were noted on palpation.  It was also noted that 
when the veteran "lies on stomach he relates pain in 
chest."  The May 1986 separation examination reflects that 
the veteran's chest was normal.

In a Report of Accidental Injury in Support of Claim for 
Compensation or Pension submitted in June 1997, the veteran 
indicated that the driver lost control of the car and it 
flipped 5 or 6 times.  The veteran's side was crushed from 
the top to the door.  The veteran did not specifically state 
that whether he was in the passenger or rear seat, but by 
stating that "the driver" lost control of the car and then 
referring to "the side of the car I was on," the veteran 
appears to indicate that he was not the driver and was on the 
passenger side of the car.  The veteran stated that he 
suffered neck, back, and chest injuries that still "nag at 
me 14 years later."  He also indicated that he can only 
sleep on one side because of his chest and that his chest 
hurts when he does any work or activities.

At the July 1997 VA examination, the veteran stated that he 
had chronic chest discomfort secondary to the car accident 
injuries, and described the pain as an ache that he 
especially felt when he lay on his back "that is alleviated 
when he sits up or lies flat on his stomach."  On 
examination, the chest cavity was noted to be symmetrical 
without deformity.  The examiner also noted that the veteran 
"did have a moderate amount of pain with palpation over the 
parasternal areas, both on the right and left sides."  The 
impression was "status post traumatic chest injury with 
continued pain alleviated with analgesic preparations."

November 2002 VA outpatient treatment (VAOPT) records 
indicate that the veteran's chest excursions were within 
normal limits and he did not require the use of accessory 
muscles to breathe.  Later that month, although the veteran 
reported chronic lower back pain and recent upper back pain, 
he reported that he had no chest pain or pressure and no 
shortness of breath.  In February 2003, the veteran's chest 
excursions were again normal, and he reported a history of 
chest discomfort.

At the April 2003 VA examination, the veteran stated that his 
in-service car accident resulted in injury to his chest from 
the steering wheel.  The veteran reported that he still gets 
chest pain from time to time when he takes deep breaths.  The 
veteran also noted smoking a pack of cigarettes per day for 
20 years and that he now uses the nicotine patch.  He stated 
that he can walk about one mile without any chest pain.  A 
chest X-ray showed minimal pleural thickening at the post 
apical region and no other abnormalities.  The diagnoses 
included status post motor vehicle accident and the veteran 
was advised to continue with his current medications and 
follow up with his primary care physician.

At the central office hearing, the veteran stated that he 
experienced pain in his chest.  The veteran also indicated 
that his chest pain affected his every day life by causing 
his body temperature to rise, thereby preventing him from 
finishing chores, and that when he lift objects it feels like 
his whole chest is going to fall off (Hearing transcript, p. 
6).  This pain also prevented the veteran from holding 
various jobs (pp. 7-9).  The veteran stated that he has had 
problems with his chest since the 1983 accident, and that his 
VA physician has indicated he should not lift more than 25 
pounds (p. 9).

Service connection may be granted for disability resulting 
from a disease contracted or an injury incurred in or 
aggravated while on active duty in the military.  See 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

As indicated by the above legal principles, evidence of 
current disability is one of the fundamental requirements for 
a grant of service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Based on the above, the veteran's claim for service 
connection for residuals of a chest injury must be denied for 
2 reasons.  First, there is no evidence of residuals of a 
chest injury.  The VAOPT records and VA examinations all 
reflect that the veteran's chest was normal.  In addition, 
the veteran's chest pain, which he noted at times and 
discussed at the central office hearing, but also discounted 
at other times, cannot serve as the basis of a finding that 
he has a current chest disorder in the form of residuals of a 
chest injury.  This is because "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  See also Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining 
to reach the question whether Sanchez-Benitez's pain was 
statutorily compensable, and dismissing in part and vacating 
in part Sanchez-Benitez v. West on other grounds).  The 
veteran's intermittent chest pain is therefore not a current 
disorder or a residual of a chest injury for which service 
connection can be granted.

In addition, the evidence of record reflects that any chest 
injury in service was acute and transitory and resolved 
without residual disability.  The SMRs indicated a diagnosis 
of a cervical strain with back and head contusions, and also 
that the injury was a mild one.  Moreover, the only 
indication of chest pain at that time was when the veteran 
lay on his chest; however, at the July 1997 VA examination, 
the veteran indicated that the pain was acute when he lay on 
his back and was relieved when he lay flat on his stomach.  
Thus, the evidence indicates that the 1997 chest pain was 
unrelated to the in-service chest pain.  Moreover, the 
veteran indicated at that examination that he suffered the 
in-service injury from the steering wheel, but had indicated 
in the Report of Accidental Injury that he was in the 
passenger seat.  In addition, the other evidence, such as the 
normal chest findings at the veteran's separation examination 
and at all examinations thereafter, indicates the absence of 
residuals of a chest injury, and that the chest pain resulted 
from an injury that was acute and transitory and resolved 
without residual disability.

Thus, the preponderance of the evidence reflects that the 
veteran currently has at most chest pain, which does not 
constitute a disorder in the form of residuals of a chest 
injury or otherwise, and, in any event, any in-service chest 
injury was acute and transitory, resulting only in pain that 
was unrelated to the pain the veteran subsequently 
experienced, and resolved without residual disability.  The 
benefit-of-the-doubt doctrine therefore does not apply and 
the veteran's claim for service connection for residuals of a 
chest injury secondary to a motor vehicle accident must 
therefore be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for residuals of a chest 
injury, secondary to a motor vehicle accident is denied.


REMAND

The veteran's claim for service connection for a heart 
disorder was denied in July 1997.  

At the central office hearing, the veteran stated that he was 
diagnosed with heart disease in 1996 at the Maxwell Air Force 
Base federal prison in Alabama.  The veteran prepared a June 
2003 Authorization and Consent to Release Information form 
(VA Form 21-4142), which identified the U.S. Bureau of 
Prisons in Georgia as the custodian of this information.  The 
RO subsequently sent a September 2003 request to the U.S. 
Bureau of Prisons asking for these treatment records.  The RO 
later sent a December 2002 request to the same entity, 
specifically asking for records relating to the veteran's 
chest injuries and heart problems.  The RO did not receive a 
response to these requests.  In obtaining records in the 
custody of a Federal Department or agency, VA's duty to 
assist requires it to make as many requests as necessary to 
obtain relevant records.  38 C.F.R. § 3.159 (c)(2)(2004).  VA 
will end these efforts only if it concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  Id.  An example of a case in which VA may 
draw such a conclusion is when the department or agency 
advises that the requested records do not exist or the 
custodian does not have them.  Id.  In the present case, the 
RO never received a response from the U.S. Bureau of Prisons 
and did not have the opportunity to either provide the name 
of the specific facility at which the veteran was 
incarcerated or to send a separate request to that facility, 
i.e. the federal prison located at the Maxwell Air Force 
Base.  In these circumstances, the Board finds that the duty 
to assist requires that additional efforts be made to obtain 
these records, which could possibly contain new and material 
evidence as to the veteran's claim for service connection for 
a heart disorder.  See 38 C.F.R. § 3.156(a) (2000) 
(applicable to petitions to reopen received prior to August 
29, 2001, as was the veteran's in this case).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should send a request to the 
Federal Prison Center, Montgomery, 
Maxwell Air Force Base, Montgomery, 
Alabama 36112, asking for any treatment 
records relating to the veteran's heart.  
The RO should request that, if no such 
records are available, the facility so 
indicate in its response.

2.  The RO should also send another 
request to the U.S. Bureau of Prisons and 
request that if no treatment records are 
available, that Bureau should so indicate 
in its response.  Appellant is also 
instructed to submit to the RO any and 
all evidence he has or is aware of 
concerning any treatment for heart 
disorder post-service to the extent not 
previously submitted.

3.  The RO should review any additional 
evidence submitted and readjudicate the 
petition to reopen the claim for service 
connection for a heart disorder, under 
all appropriate statutory and regulatory 
provisions and legal theories.  If any 
records received indicate that the 
veteran was treated for a heart disorder 
that may be associated with his military 
service, the RO should consider granting 
the petition to reopen the claim and 
ordering a VA cardiology examination to 
determine the etiology of any heart 
disorder.

When the above development has been completed, and if the 
benefits sought are not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, including 
issuance of a SSOC.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim, pending completion of the 
requested development.  The veteran has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


